DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 7 June 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-20 are pending.
Claims 1, 13, and 17 are amended.
Specification and Drawings:
Amendments to the specification have not been submitted.
Amendments to the drawings have not been submitted.
Information Disclosure Statement
Receipt is acknowledged of an information disclosure statement (IDS) filed 17 May 2022, which has been placed of record in the file.  An initialed, signed, and dated copy of the PTO-1449 or PTO-SB-08 form is attached to the Office action.
Interview Summary
The reply filed 7 June 2022 includes a complete and accurate record of the substance of the 7 April 2022 interview.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Timm (US Pat. Publ. No. 0281218).
With respect to claim 1, Timm disclose a surgical instrument 10 (fig. 8, [0030]), comprising a handle assembly 20 (fig. 8, [0031]); an elongated portion (shaft assembly 30 including housing 210, figs. 8 and 11A, [0031], [0057]) extending distally from the handle assembly and defining a first longitudinal axis (the rotational axis of the drive shaft 226); an end effector 40 (fig. 8, [0031]) disposed adjacent a distal end of the elongated portion and defining a second longitudinal axis; and an articulation assembly 200 (fig. 8, [0057]) disposed in mechanical cooperation with the end effector and configured to cause the end effector to move between a first position (fig. 6A) where the second longitudinal axis is aligned with the first longitudinal axis and a second position (figs. 6B, 6C) where the second longitudinal axis is disposed at an angle to the first longitudinal axis (end effector is positioned at various lateral deflection angles, [0056]), the articulation assembly includes: a threaded rod (drive shaft 226, figs. 12A-12C, [0063]) including a body (figs. 12A-12C), a first thread 229 (figs. 12A-12C) encircling a proximal portion of the body in a first direction ([0063]), and a second thread 228 (figs. 12A-12C) spaced from the first thread and encircling a distal portion of the body in a second direction ([0063]), the first direction is opposite the second direction ([0063]); a first nut (drive member 250, threaded ring 252, figs. 12A-12C, [0065]) mechanically engaged with the first thread such that rotation of the threaded rod in a first direction relative to the elongated portion causes the first nut to move distally relative to the elongated portion ([0066]); a second nut (drive member 240, threaded ring 242, figs. 12A-12C, [0065]) mechanically engaged with the second thread such that rotation of the threaded rod in the first direction relative to the elongated portion causes the second nut to move proximally relative to the elongated portion ([0066]); a first articulation rod (translatable member 161, figs. 12A-12C) coupled to the first nut ([0065]) and to the end effector ([0068]), the first articulation rod being fixed from rotation about the first longitudinal axis relative to the elongated portion (pins 244, 254 and channels 163, 165 prevent rotation of drive members 240, 250, fig. 9, [0066]); and a second articulation rod (translatable member 162, figs. 12A-12C) coupled to the second nut ([0065]) and to the end effector ([0068]).  
With respect to claim 2, Timm discloses an entirety of the first thread is disposed proximally of the second thread (figs. 9 and 12A-12C).  
With respect to claim 3, Timm discloses an actuation mechanism (motor 222, motor control assembly 230, fig. 11A, [0071], [0072]) disposed in mechanical cooperation with the handle assembly and with the articulation assembly.  
With respect to claim 4, Timm discloses a driver (gearbox 224, fig. 11A, [0060], [0061]) disposed in mechanical cooperation with the articulation assembly and in mechanical cooperation with the actuation mechanism, the driver rotatable about the longitudinal axis relative to the elongated portion (the gears of the gearbox are rotatable about the longitudinal axis of the draft shaft 226, [0061]).  
With respect to claim 5, Timm discloses the driver (gearbox 224, fig. 11A, [0060], [0061]) is disposed in mechanical cooperation with the threaded rod, the driver is rotationally fixed with respect to the threaded rod.  Timm discloses the gearbox 224 is connected to the drive shaft 226 by suitable components to rotate the drive shaft and transfer torque thereto ([0060], [0061]).  Therefore, at least a portion of the gearbox is rotationally fixed with respect to the drive shaft, and thus the driver is considered to be rotationally fixed with the respect to the threaded rod.    
With respect to claim 6, Timm discloses the first nut (drive member 250, threaded ring 252, figs. 12A-12C, [0065]) is translatable proximally and translatable distally relative to the elongated portion ([0066]), and wherein the second nut (drive member 240, threaded ring 242, figs. 12A-12C, [0065]) is translatable proximally and translatable distally relative to the elongated portion ([0066]).    
With respect to claim 7, Timm discloses the first articulation rod (translatable member 161, figs. 12A-12C) is longitudinally fixed to the first nut ([0067]), and wherein the second articulation rod (translatable member 162, figs. 12A-12C) is longitudinally fixed to the second nut ([0067]).  
With respect to claim 8, Timm discloses that rotation of the threaded rod in the first direction about the longitudinal axis relative to the elongated portion causes the first articulation rod to move distally relative to the elongated portion and causes the second articulation rod to move proximally relative to the elongated portion ([0066], [0067]).  
With respect to claim 9, Timm discloses that rotation of the threaded rod in a second direction about the longitudinal axis relative to the elongated portion causes the first 3articulation rod to move proximally relative to the elongated portion and causes the second articulation rod to move distally relative to the elongated portion ([0066], [0067]).  
With respect to claim 10, Timm discloses that the first nut and the second nut are rotationally fixed relative to the elongated portion ([0065], [0066]).  
With respect to claim 11, Timm discloses a proximal stop (proximal end of thread 229, fig. 9) disposed on the threaded rod proximally of the first nut, and a distal stop (distal end of thread 228, fig. 9) disposed on the threaded rod distally of the second nut.  
With respect to claim 12, Timm discloses a middle stop (unthreaded middle portion of shaft 226 between threads 228 and 229, fig. 9) disposed on the threaded rod distally of the first nut and proximally of the second nut.  
With respect to claim 13, Timm discloses an articulation assembly 200 (fig. 8, [0057]) for use with a surgical device 10, the articulation assembly comprising a threaded rod (drive shaft 226, figs. 12A-12C, [0063]) defining a longitudinal axis (the rotational axis of the drive shaft 226), and including a body (figs. 12A-12C), a first thread 229 (figs. 12A-12C) encircling a proximal portion of the body in a first direction ([0063]), and a second thread 228 (figs. 12A-12C) spaced from the first thread and encircling a distal portion of the body in a second direction ([0063]), the first direction is opposite the second direction ([0063]); a proximal nut (drive member 250, threaded ring 252, figs. 12A-12C, [0065]) encircling the body of the threaded rod and engaged with the first thread of the threaded rod ([0065]); a distal nut (drive member 240, threaded ring 242, figs. 12A-12C, [0065]) encircling the body of the threaded rod and engaged with the second thread of the threaded rod ([0065]); a first articulation rod (translatable member 161, figs. 12A-12C) coupled to the proximal nut and disposed on a first lateral side of the threaded rod ([0065]), the first articulation rod being fixed from rotation about the longitudinal axis relative to the proximal nut (pins 244, 254 and channels 163, 165 prevent rotation of drive members 240, 250, fig. 9, [0066]); and a second articulation rod (translatable member 162, figs. 12A-12C) coupled to the distal nut and disposed on a second lateral side of the threaded rod ([0065]), wherein rotation of the threaded rod in a first direction relative to the proximal nut causes the proximal nut and the first articulation rod to move distally relative to the threaded rod ([0066]), and 4causes the distal nut and the second articulation rod to move proximally relative to the threaded rod ([0066]).  
With respect to claim 14, Timm discloses an entirety of the first thread is disposed proximally of the second thread (figs. 9 and 12A-12C).  
With respect to claim 15, Timm discloses that rotation of the threaded rod in a second direction relative to the proximal nut causes the proximal nut and the first articulation rod to move proximally relative to the threaded rod ([0066]), and causes the distal nut and the second articulation rod to move distally relative to the threaded rod ([0066]).  
With respect to claim 16, Timm discloses a proximal stop (proximal end of thread 229, fig. 9) disposed on the threaded rod proximally of the proximal nut, and a distal stop (distal end of thread 228, fig. 9) disposed on the threaded rod distally of the distal nut.  
With respect to claim 17, Timm discloses a method of articulating an end effector 40 (fig. 8, [0031]) of a surgical instrument 10, comprising: rotating a threaded rod (drive shaft 226, figs. 12A-12C, [0063]) having a right-hand thread 229 (figs. 12A-12C) on a first portion thereof, and having a left-hand 228 (figs. 12A-12C) thread on a second portion thereof, wherein the right-hand thread is spaced apart from the left-hand thread (figs. 9, 12A-12C); translating a first nut (drive member 250, threaded ring 252, figs. 12A-12C, [0065], [0066]) proximally; translating a second nut (drive member 240, threaded ring 242, figs. 12A-12C, [0065], [0066]) distally; translating a first articulation rod (translatable member 161, figs. 12A-12C) proximally ([0066], [0067]); translating a second articulation rod (translatable member 162, figs. 12A-12C) distally ([0066], [0067]); and maintaining a rotational position of the first articulation rod relative to the first nut while rotating the threaded rod (pins 244, 254 and channels 163, 165 prevent rotation of drive members 240, 250, fig. 9, [0066]), wherein translating the first nut proximally and translating the second nut distally occur simultaneously ([0066]).  
With respect to claim 18, Timm discloses that translating the first articulation rod proximally and translating the second articulation rod distally occur simultaneously ([0066]).  
With respect to claim 19, Timm discloses that translating the first nut proximally and translating the first articulation rod proximally occur simultaneously ([0066]).    
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Timm in view of Racenet et al. (WO 2004/112618)
Timm discloses that the threaded rod defines a first longitudinal axis, wherein the end effector defines a second longitudinal axis, and further including moving the end effector from a first position wherein the first longitudinal axis is aligned with the second longitudinal axis (fig. 6A), to a second position where the second longitudinal axis is disposed at an angle relative to the first longitudinal axis (figs. 6B, 6C). 
Timm fails to disclose moving the end effector to a second position where the longitudinal axis is disposed at an angle of about 90 degrees relative to the first longitudinal axis.
Racenet et al. disclose a method of articulating an end effector including moving the end effector to position where the longitudinal axis is disposed at an angle of about 90 degrees to the first longitudinal axis (fig. 67), to allow a surgeon to quickly and easily position the tool to facilitate body tissue operation (pp. 2-3).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the articulating method of Timm to include moving the end effector to a second position where the longitudinal axis is disposed at an angle of about 90 degrees relative to the longitudinal axis, as taught by Racenet et al., in order to allow a surgeon to quickly and easily position the tool and to provide increased manipulative ability to reach more remote surgical sites, and in the absence of any unexpected results of the particular angle of the end effector, the claimed device would not perform differently than the prior art device.  MPEP 2144.04 IV. A.
Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-10, 13-15, and 17-19 under 35 U.S.C. 102(a)(1) over Kitamura et al. (WO 2018/070020) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the rejection of claim 20 under 35 U.S.C. 103 over Kitamura et al. (WO 2018/070020) and the rejection of claims 11, 12, and 16 under 35 U.S.C. 103 over Kitamura et al. (WO 2018/070020) in view of Vidal et al. (WO 2013/026922) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA J. HODGE/Examiner, Art Unit 3731                                                                                                                                                                                                        

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        22 August 2022